DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it does not enable making and using the claimed device. The enablement requirement refers to the requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. See also MPEP 2164. See the 35 USC 112 and 101 rejections herein below for more explanation. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The factors A-H apply and will be discussed further below.
(A) The breadth of the claims
Independent claim 1 claims, inter alia, “the creation of a net resultant force for propulsion of the device by varying the distance of the respective mass relative to the respective axis during rotation of the counter-rotating mass pair”. Independent claim 9 claims, inter alia, “creating a net resultant force for propulsion of the device by synchronously altering the radius of the rotation of the counter-rotating mass pair to decrease the angular velocity of the counter-rotating mass pair during the remaining portion of the rotational period.” Independent claim 9 claims, inter alia, “creating a net resultant force for propulsion of the device by synchronously altering the radius of the rotation of the counter-rotating mass pairs to decrease the angular velocity of the counter-rotating mass pairs during the remaining portion of the rotational period.”



Paragraph [0006] states, inter alia, concerning the prior art, that “Typical propulsion devices utilize electrical, mechanical, chemical, or some combination of electrical, mechanical, and/or chemical to generate a motive force to propel an object. One example is a typical motor vehicle, which relies on a combustion engine to propel the vehicle. Such vehicles also rely on a chemical reaction (combustion) to impart force on the pistons inside the engine to create a linear motion, which is translated to rotational motion of the vehicle's tires through a crankshaft and gearing arrangement. This rotational motion of the tires is translated back to linear motion of the vehicle due to action of friction between the tires and the surface with which they are in contact. Another example is a chemical rocket, which relies on the expulsion of high- velocity gas to create sufficient force to push the rocket along a desired path in a direction opposite that of the expelled gas. Modern airplanes and jets rely on these same principles. Jet engines combust fuel to expel a high-velocity gas rearward, thereby propelling the jet forward due to the rearward force of the expelled gas. Propeller-driven airplanes rely on a combustion engine or gas turbine to rotate the propeller, the angled blades of which impart a force on the air aft of the propeller, which generates a propulsive force in the opposite direction on the blade and, consequently, on the airplane to produce forward motion.”
Paragraph [0007] states, again concerning the prior art, that “A tremendous disadvantage to such traditional propulsion devices is the requirement for friction and for large volumes of fuel for thermal chemical reactions. This introduces limitations in the sense that friction surfaces wear over time, which causes the friction coefficient to vary unpredictably, and the volume of fuel that is required is often so large that the payloads that may be supported is severely reduced. What is needed is a drive system that overcomes such limitations.”
Paragraph [0013] states, concerning the Applicant’s device, that “Reactionless drive systems, in general, provide the ability to apply force and to do work in free space absent of friction and without the 
The specification at the time of filing makes it explicitly clear that the Applicant’s device is alleged to produce propulsion in outer space (zero gravity and zero atmosphere environment) without the use of propellant (and since there is no atmosphere without the use of for example a propeller and since it is zero gravity without the use of friction with another surface such as a roadway or land). Such a device would violate the laws of physics, in particular, but not exclusively, the law of conservation of momentum. The law can be summarized as “In a closed system (one that does not exchange any matter with its surroundings and is not acted on by external forces) the total momentum is constant.” Indeed, the specification disclaims the use of propellants, the use of friction with an outside surface (such as a roadway, or with water, or with land) or atmospheric interaction (such as a propeller in air).
(D) The level of one of ordinary skill
A person having ordinary skill in the art would understand the law of conservation of momentum, and would not know how to make a device that violates that law and other known laws of physics.
(E) The level of predictability in the art
In the art, the law of conservation of momentum would predict that the applicant’s device is inoperative since it violates the known laws of physics.
(F) The amount of direction provided by the inventor
The inventor has not explained to a person having ordinary skill in the art how to make and use a device that violates the known laws of physics, in particular the law of conservation of momentum, nor has the inventor disproved those known laws.


The Applicant has not provided evidence of any working examples.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Since the device of the instant application would necessarily violate the laws of physics in order to work as described, the quantity of experimentation needed to make and use the invention based on the content of the disclosure is incredibly high, since a person having ordinary skill in the art would necessarily need to disprove the known laws of physics, such as the law of conservation of momentum.
In light of the above discuss, it is the Examiner’s position that the claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Furthermore, according to MPEP 2107.01(IV), a deficiency under prong of 35 USC 101 also creates a deficiency under 35 USC 112(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
See the 35 USC 112 rejection hereinabove. Since the Applicant’s device must violate the known laws of physics, such as the law of conservation of momentum, if it were to operate as described, the Applicant’s device is inoperative and therefore lacks a credible utility.
Per MPEP 2107.02(I), an applicant need only make one credible assertion of specific utility for the claimed invention to satisfy 35 USC 101 and 35 USC 112. However, in this case, the only assertion of 
Furthermore, according to MPEP 2107.01(IV), a deficiency under prong of 35 USC 101 also creates a deficiency under 35 USC 112(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GREGORY T PRATHER/               Examiner, Art Unit 3658 

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658